IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

THE GALLAGHER LAW                   NOT FINAL UNTIL TIME EXPIRES TO
GROUP,                              FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-1711
v.

SOUTHEAST PERSONNEL
LEASING, INC., AND
PACKARD CLAIMS
ADMINISTRATION,

      Appellees.


_____________________________/

Opinion filed June 17, 2016.

An appeal from an order of the Judge of Compensation Claims.
Wilbur W. Anderson, Judge.

Date of Accident: July 18, 2011.

Bill McCabe, Longwood, for Appellant.

William H. Rogner of Hurley, Rogner, Miller, Cox, & Waranch, P.A., Winter Park,
for Appellees.



PER CURIAM.

      This court having received Appellees’ confession of error and request to

remand based on the Supreme Court of Florida’s recent opinion in Castellanos v.
Next Door Co., 41 Fla. L. Weekly S197 (Fla. April 28, 2016), and finding that

reversal is warranted in light of that opinion, the order of the Judge of Compensation

Claims is REVERSED and this case is REMANDED for proceedings consistent

with that opinion.

LEWIS, BILBREY and WINOKUR, JJ., CONCUR.




                                          2